Case 4:18-cv-00644 Document 64-11 Filed on 11/18/19 in TXSD Page 1 of 5




                        EXHIBIT AA

         Newly Promoted Officer Training
                 Special Bulletin,
                HOU00146960-63
      Case 4:18-cv-00644 Document 64-11 Filed on 11/18/19 in TXSD Page 2 of 5




               SPECIAL BULLETIN
                               HOUSTON FIRE DEPARTMENT

                                 OFFICE OF THE FIRE CHIEF
STATION OFFICER:
A.                  _   B.                   _   c.                     _   D.            _



JANUARY 6,2010

SPECIAL BULLETIN NO. 1

TO:             ALL OFFICERS AND MEMBERS

SUBJECT:   BO-HOUR TRAINING FOR NEWLY PROMOTED OFFICERS (NPO'S) I
JANUARY 19TH - 29TH, 2010 CLASS

An 80-hour Officer Development Training Class will be presented to the members being
promoted to the rank of Captain from the most recent promotional list, dated October 13,
2008.

Topics    to be covered:
   o     Diversity and Staff Services
   o     Smoke Reading, Arson, and Documentation
   o     Incident Command
   o     Large Area Search and Extrication
   o     Officer Development
   o     Hose Advances
   o     Multi-Company Drill
   o     Truck Operations

The class will be conducted from Tuesday, January 19th to Friday, January 29th, 2010.
Classes will be Tuesday through Friday both weeks and will be conducted from 0700 hours to
1700 hours each day. All members are required to report to Classroom #115, in the new
Officer Development Center, at the Val Jahnke Training Facility.

All members must bring full PPE gear for participation in this class.

See the following schedule for personnel assigned to attend this course. Note the time
calculations for each member attending this class.

This course is mandatory.

Personnel attending class will park in Parking Lot 1. Do not park in Parking Lot 2; it is
designated for personnel working in the Administration Building or visitors conducting
business in the Administration Building.

Please direct any questions or concerns about this schedule to Assistant Chief Carl Matejka,
Emergency Operations, at 713.247.5082.




                                                                                               HOU00146960
     Case 4:18-cv-00644 Document 64-11 Filed on 11/18/19 in TXSD Page 3 of 5


Please direct any questions or concerns about this course to Captain        Tony   Reed,
Professional Development, at office: 713.640.0327, or cell: 713.859.4284.




Daniel Snell
Acting fire chief


Attachment: NPO 80 - Hour Course - Personnel Schedule I January 2010




                                           2




                                                                                           HOU00146961
     Case 4:18-cv-00644 Document 64-11 Filed on 11/18/19 in TXSD Page 4 of 5



                    Newly Promoted Officer Training (Captain)
                                   Time Calculations
                                          Released                              Additional Time
                                            from      Additional    Return to   Owed to City or
       Name        PR#     Sta.   Shift     Duty        Time          Duty          Member
                                          1330 hrs
Sillman,                                      on      off 24 hrs                Owes 20 hrs on
Christopher       117479   46      A       1/13/10     1/15/10      1/31/2010   2-2-10
                                          1330 hrs
                                              on                                Owes 20 hrs on
Reid, Michael     111916   37      A       1/15/10                  1/31/2010   2-2-10
                                          0330 hrs
                                              on                                Owes 5 hrs on 2-
Clark, Aaron      112816   54       D      1/13/10                  1/30/2010   1-10
                                          0330 hrs
                                              on                                Owes 5 hrs on 2-
Rodriguez,lris    63064    21       D      1/13/10                  1/30/2010   1-10
                                          0630 hrs
                                              on                                Owes 3 hrs on 2-
Pate, David       100953   61       B      1/15/10                  1/30/2010   3-10
                                          0630 hrs
                                              on      Owes 4 hrs                Owes 23 hrs on
Burleson, Ricky   116939   82      C       1/12/10     1/13/10      2/2/2010    2/6/10
                                          0330 hrs                              Owes 24 hrs on
                                              on                                2/7/10 & 5 hrs on
Thomas, Dennis    108939   49       D      1/13/10                  2/3/2010    2/9/10
                                          1330 hrs
                                              on                                Owes 20 hrs on
Wells, Matthew    117484   56      A       1/15/10                  1/31/2010   2-2-10
                                            40 hr
                                            Work
Holmann, Lonnie   108548   OEC    Days      Week
                                          1330 hrs
                                              on       off 24 hrs               Owes 20 hrs on
Higgins, Ricky    88881    68      A       1/13/10    on 1-15-10    1/31/2010   2-2-10
                                          0430 hrs                              Owes 24 hrs on
                                              on       off 24 hrs               2/7/10 & 5 hrs on
Small, Calvin     120937   31       D      1/10/10    on 1/12/10    2/3/2010    2/9/10

                                                       off 24 hrs               Owes 3 hrs on
Holbert, John     119522   64       B     1/13/2010   on 1-15-10    1/30/2010   2/3/10
                                           0330 hrs                             Owes 24 hrs on
                                               on      off 24 hrs               2/7/10 & 5 hrs on
Watkins, Bradly   116992   33       D       1/13/10   on 1-14-10    2/3/2010    2/9/10
                                           1330 hrs
                                               on      off 24 hrs               Owes 20 hrs on
Harris, Michael   115716    12     A        1/14/10   on 1-15-10    1/31/2010   2-2-10
                                           0430 hrs                             Owes 24 hrs on
                                               on                               2/7/10 & 5 hrs on
Lawson, Jakob     118041    8       D       1/12/10                 2/3/2010    2/9/10

                                                                                Off at 0930 on
Newell, William   115733   46       B     1/15/2010                 1/30/2010   1/30/10
                                           0430 hrs                             Owes 24 hrs on
                                               on                               2/7110 & 5 hrs on
Garza, Alex       105553   76       D       1/12/10                 2/3/2010    2/9/10
                                           0430 hrs                             Owes 24 hrs on
                                               on                               2/7/10 & 5 hrs on
Johnson, Dexter   105001   22       D       1/12/10                 2/3/2010    2/9/10
                                                  3




                                                                                                    HOU00146962
      Case 4:18-cv-00644 Document 64-11 Filed on 11/18/19 in TXSD Page 5 of 5



                        Newly Promoted Officer Training (Captain)
                                       Time Calculations
                                              Released                             Additional Time
                                                from     Additional    Return to   Owed to City or
       Name           PR#      Sta.   Shift     Duty       Time          Duty          Member
                                              1330 hrs
                                                  on      off 24 hrs               Owes 20 hrs on
 Doolittle, Robert   96056     40      A       1/14/10   on 1-15-10    1/31/2010   2-2-10
                                              1003 hrs
                                                  on                   2/2/2010
 Ponte, Ennio G      87974     24      C       1/13/10                 @0730


*Those members owing the City additional time shall be allowed to utilize accrued vacation/holiday time
or elect to work. In either case, those members owing the City additional time shall contact the affected
District Chief (e.g. an A shift member paying back on C Shift, shall contact the on duty C Shift Chief) of
their decision. For those members electing to work, the affected District Chief shall schedule their work
hours in accordance with their district's staffing requirements




                                                     4




                                                                                                             HOU00146963
